Case: 21-40436      Document: 00516359652         Page: 1     Date Filed: 06/16/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           June 16, 2022
                                  No. 21-40436
                                Summary Calendar                          Lyle W. Cayce
                                                                               Clerk


   Joe Hester,

                                                            Petitioner—Appellant,

                                       versus

   Warden FCI Texarkana,

                                                            Respondent—Appellee.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 5:19-CV-165


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Joe Hester, federal prisoner # 22676-424, appeals the district court’s
   dismissal of his 28 U.S.C. § 2241 petition challenging his conviction for
   possession of a firearm by a felon under 18 U.S.C. §§ 922(g)(1) and 924(a)(2)
   in light of the Supreme Court’s decision in Rehaif v. United States, 139 S. Ct.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40436      Document: 00516359652           Page: 2     Date Filed: 06/16/2022




                                     No. 21-40436


   2191 (2019). The district court denied the petition, determining that Hester
   had not shown under the savings clause of 28 U.S.C. § 2255(e) that the
   remedy provided for in § 2255 was inadequate or ineffective.
          A prisoner may, pursuant to the savings clause of § 2255(e), challenge
   the basis of his federal custody in a § 2241 petition if he shows that the
   remedy under § 2255 “is inadequate or ineffective to test the legality of his
   detention.” § 2255(e); Reyes-Requena v. United States, 243 F.3d 893, 901 (5th
   Cir. 2001). “[T]he savings clause of § 2255 applies to a claim (i) that is based
   on a retroactively applicable Supreme Court decision which establishes that
   the petitioner may have been convicted of a nonexistent offense and (ii) that
   was foreclosed by circuit law at the time when the claim should have been
   raised in the petitioner’s trial, appeal, or first § 2255 motion.” Reyes-Requena,
   243 F.3d at 904. On appeal from the denial of a § 2241 petition, the district
   court’s factual findings are reviewed for clear error and its conclusions of law
   are reviewed de novo. Christopher v. Miles, 342 F.3d 378, 381 (5th Cir. 2003).
          Hester argues on appeal that Rehaif rendered his conviction unlawful
   and that he was entitled to raise that claim in a § 2241 petition under the
   § 2255(e) savings clause because he had already filed two § 2255 motions by
   the time Rehaif was decided. In describing his claim under Rehaif, he
   contends for the first time on appeal that he is entitled to relief because the
   issue of whether he knew of his status as a convicted felon was not put before
   the jury. He also contends for the first time on appeal that his right to a speedy
   trial was violated and that the district court violated 28 U.S.C. §§ 454 and
   455. We will not consider these issues for the first time on appeal. See, e.g.,
   Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999) (per
   curiam).
          Hester does not challenge the district court’s determination that his
   claims involving the Sentencing Guidelines, the excessiveness of his




                                           2
Case: 21-40436      Document: 00516359652          Page: 3   Date Filed: 06/16/2022




                                    No. 21-40436


   sentence, and an improper amendment of the indictment did not satisfy
   either prong of the test set out in Reyes-Requena. As to his Rehaif argument,
   he does not assert on appeal, as he argued in the district court, that the
   Government failed to prove the possession element of the offense charged.
   Accordingly, he has abandoned those issues. See Yohey v. Collins, 985 F.2d
   222, 224-25 (5th Cir. 1993). Moreover, even if Hester’s appellate brief were
   liberally construed as arguing that the Government failed to prove the
   possession element of the offense in violation of Rehaif, the status element of
   the offense, rather than the possession element, was at issue in Rehaif, and
   Hester has not met the requirements of Reyes-Requena. See Reyes-Requena,
   243 F.3d at 901; see also Rehaif, 139 S. Ct. at 2196; Abram v. McConnell, 3
   F.4th 783, 785-86 (5th Cir. 2021).
          Accordingly, the district court’s judgment is AFFIRMED.
   Hester’s motion for a copy of this court’s determination why it was not
   required to decide his case within 30 days is DENIED.




                                          3